DETAILED ACTION
	In Reply filed on 05/31/2022, claims 1-21 are pending. Claims 7 and 16 are cancelled. Claims 17-21 are newly added. Claims 8-13 and 18 are withdrawn based on restriction requirement. Claims 1-6, 14-15 are currently amended. Claims 1-6, 14-15, 17, and 19-21 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objection to the specification has been withdrawn based on the Applicant’s amendment. However, new objections are made to the specification. 
Previous objection to claim 16 has been withdrawn based on the Applicant’s amendment.
35 USC 112(b) rejections of claims 6 and 16 have been withdrawn based on the Applicant’s amendment. 
35 USC 103 rejections of claims 1-6 are maintained in view of the Applicant’s argument. See Response to Argument below. 
35 USC 103 rejections of claims 14-15 are withdrawn in view of the Applicant’s amendment. However, new rejections have been established. 
The Double Patenting rejection have been withdrawn based on the Applicant’s amendment to the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The reference character “172” has been used to designate both “reflectors” ([0026]) and “reflective surfaces” ([0026]).
Both the reference characters “172” and “173” have been used to designate “reflector” in [0027]. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites “the lamp to direct radiant energy toward a receiving surface”, wherein the specification recites “a lamp 160 includes a tubular bulb 162 having a cylindrical external surface 163 and extending between first and second ends 164 along a longitudinal filament axis 166, which in this example is centrally located within tubular bulb 162” (See [0023]). Therefore, specification defines a lamp 160 includes a tubular bulb 162 having a cylindrical external surface 163 and extending between first and second ends 164 along a longitudinal filament axis 166, which in this example is centrally located within tubular bulb 162, as corresponding structure for the claimed placeholder of “the lamp”.
Claim 1 recites “the reflector to direct radiant energy toward a receiving surface”, wherein the specification recites “more specific to this example, reflector 170 is an assembly that includes multiple member reflectors 173 coupled to a frame member 174” (See [0025]). Therefore, specification defines reflector 170 as an assembly that includes multiple member reflectors 173 coupled to a frame member 174, as corresponding structure for the claimed placeholder of “the reflector”.
Claim 6 recites “a feed mechanism to distribute sequentially a plurality of layers of a powdered or granular build material”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner notes this could be a powder dispenser, filament reel, or printhead/nozzle, but it is not described what such a mechanism entails structurally.
Claim 14 recites “a feed mechanism to distribute a build material on a platform”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner notes this could be a powder dispenser, filament reel, or printhead/nozzle, but it is not described what such a mechanism entails structurally.
Claim 14 recites “the reflector to direct energy toward the platform”, wherein the specification recites “more specific to this example, reflector 170 is an assembly that includes multiple member reflectors 173 coupled to a frame member 174” (See [0025]). Therefore, specification defines reflector 170 as an assembly that includes multiple member reflectors 173 coupled to a frame member 174, as corresponding structure for the claimed placeholder of “the reflector”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 14-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0334131 A1 (Kritchman et al hereinafter Kritchman) and WO 2018/140218 A1 (Reichental).
Regarding Claim 1, Kritchman teaches a 3D printer comprising a heater (Figure 1, rapid production apparatus 20 with heater controller 26) including a lamp (Figures 6A-6B, UV lamps 120, [0146]) extended along a longitudinal axis (see attached Figure 6A, lamp120 with bulb 122 extends along contact end/filament 138 axis), a reflector (Figure 6A-6B, reflector 124) extended parallel with the longitudinal axis (see attached Figure 6A, reflector 134 extends along contact end/filament 138 axis), wherein the lamp and the reflector are to direct radiant energy toward a receiving surface (Figure 6A, reflect light by bulb 122 towards cover plate 128 [0146-0147]), wherein the radiant energy is to heat a build material on the receiving surface (light reflected by bulb heats material on cover plate 128 Figure 6A-6B, [0147] to polymerize construction material with energy from lamp 120 [0137]). Kritchman fails to teaches a radiant energy absorbing baffle extended between the lamp and the reflector, and wherein the radiant energy absorbing baffle is to absorb energy reflected from the receiving surface to prevent the absorbed energy from being re-reflected back to the receiving surface.
However, Reichental teaches a radiant energy absorbing baffle extended between the lamp and reflector (LEDs surrounded by reflectors used with the reflectors of the system [0069]), wherein the radiant energy absorbing baffle is to absorb energy reflected from the receiving surface (baffles absorb the light from LEDs [0069]) to prevent the absorbed energy from being re-reflected back to the receiving surface (Since the baffle can absorb excess energy, the absorbed energy are not being re-reflected back to the receiving surface. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.). Although not explicitly stated, it would be obvious to one of ordinary skill in the art, based on the alternative embodiment (Figure 5, baffles 47 is located between the LED source 3 and the array of lenses 48 which is the reflector), to try to place the baffle in between the reflectors and the individual LEDs, thereby placing the reflectors in such a position that the baffles are in between the LED and said reflector, as required by the claim limitations, and would have a reasonable expectation of success in doing so. See MPEP 2144.04(VI)(C).  

    PNG
    media_image1.png
    463
    615
    media_image1.png
    Greyscale
Kritchman and Reichental are considered to be analogous to the claimed invention because both are in the same field of forming three-dimensional objects by photo-curing a liquid polymer by exposure to a radiation in an additive manufacturing process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that it includes a radiant energy absorbing baffle disposed between the lamp and reflector, wherein the radiant energy absorbing baffle is to absorb energy reflected from the receiving surface to prevent the absorbed energy from being re-reflected back to the receiving surface, as taught by Reichental to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large ([0069]).
Regarding Claim 2, the combination of Kritchman and Reichental teaches the 3D printer of claim 1 wherein the baffle extends perpendicular to the longitudinal axis (Reichental, baffles 94 extend over length of baffle plate 92 Figure 17A).
It would be obvious to one of ordinary skill that by substituting the baffle plate 92 of Reichental into the printer of Kritchman to replace the cover plate 128 and would allow the baffles to extend lengthwise in a perpendicular fashion to the filament axis 138, and would have a reasonable expatiation of success in configuring the plate as such. Reichental further teaches the advantage of such a lengthwise/perpendicular configuration is to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object ([0063]).

    PNG
    media_image2.png
    296
    783
    media_image2.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the baffle extends lengthwise perpendicular to the filament axis, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object. 
Regarding Claim 3, the combination of Kritchman and Reichental teaches the 3D printer of claim 2 wherein the baffle is a first baffle (Reichental, baffle 94 is a first baffle Figure 17A/17B), wherein the 3D printer further comprises a radiant energy absorbing, second baffle that extends parallel to the longitudinal axis (plurality of baffles configured in baffle plate 92 Figure 17B).
It would be obvious to one of ordinary skill that by substituting the baffle plate 92 of Reichental into the printer of Kritchman to replace the cover plate 128 would allow the second baffle, the one in the middle of the base plate, to extend lengthwise in a fashion that is parallel to the filament axis 138 positioned directly above it. Reichental further teaches the advantage of such a lengthwise/parallel configuration is to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object ([0063]).

    PNG
    media_image3.png
    440
    393
    media_image3.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the baffle is a first baffle, wherein the 3D printer comprises a radiant energy absorbing, second baffle that extends lengthwise parallel to the filament axis, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object.
Regarding Claim 4, the combination of Kritchman and Reichental teaches the 3D printer of claim 1 wherein the baffle extends around a portion of the lamp in a circumferential direction with respect to the longitudinal axis (Reichental, baffle 94 surrounds LED 40 around baffle circumference Figure 17A).
Although not explicitly stated, it would be obvious to one of ordinary skill that by substituting the baffle plate 92 of Reichental into the printer of Kritchman, the baffle would extend around the portion circumferentially with respect to the filament axis 138, and would have a reasonable expectation of success in doing so with such a configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the baffle extends around a portion of the lamp in a circumferential direction with respect to the filament axis, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object.
Regarding Claim 5, the combination of Kritchman and Reichental teaches the 3D printer of claim 1 wherein the baffle extends parallel to the longitudinal axis (Reichental, baffles 94 extend over length of baffle plate 92 Figure 17A).
It would be obvious to one of ordinary skill that by substituting the baffle plate 92 of Reichental into the printer of Kritchman to replace the cover plate 128 would allow the baffles to extend lengthwise in a parallel configuration to the filament axis 138, and would have a reasonable expatiation of success in configuring the plate as such. Reichental further teaches the advantage of such a lengthwise/parallel configuration is to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the baffle extends lengthwise parallel to the longitudinal filament axis, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object.
Regarding Claim 6, the combination of Kritchman and Reichental teaches the 3D printer of claim 1 comprising a feed mechanism to distribute the build material on the receiving surface (Kritchman, printing head block 50 with print heads 52 distributes material onto construction platform 24 Figure 1 [0117]), wherein the feed mechanism is to distribute sequentially a plurality of layers of a powdered or granular build material, and wherein after distribution of a first layer of the plurality of layers (freshly printed to form first layer of construction layer 34 [0093] Figure 1), the receiving surface includes a previous layer of the plurality of layers (platform 24 has previously formed layer 34 Figure 1). Kritchman fails to teach wherein the lamp is disposed between the baffle and the receiving surface.
However, Reichental teaches the lamp is disposed between the baffle and the receiving surface (LED 70 is between baffle plate with baffles and base plate 90 which is the receiving surface Figure 17C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that the lamp is disposed between the baffle and the receiving surface, as the printer of Kritchman as such was recognized to constrain a beam of radiation propagated by an LED 70, thereby improving the overall quality of the irradiated object ([0069]).
Regarding Claim 14, Kritchman teaches a 3D printer comprising: 
a housing (housing 56 Figure 2D); a feed mechanism to distribute a build material on a platform (printing head 52 Figure 2D [0101]) that is to be disposed at a location established with respect to the housing (output orifices 58 through which construction material is dispensed based on where housing with head is located [0101] Figure 2D); a reflector spaced apart from the location for the platform (reflectors 134 in shuttle 28 is spaced apart from the platform 24 Figure 6A and Figure 1); a heater filament (Figure 6B, the contact ends 138 of the UV light bulb 122 are mounted to a power sockets [0146], which implies the present of heater filament) disposed between the reflector and the location for the platform (Figure 6B, light bulb 122 is located between the reflector 134, both located in shuttle 28 and the platform 24 Figure 1); and wherein the heater filament extends along a longitudinal filament axis and the reflector extends parallel with the longitudinal filament axis (See attached Figure 6A above), wherein the heater filament and the reflector are to direct radiant energy toward the platform (Figure 6A, reflect light by bulb 122 towards cover plate 128 [0146-0147]), wherein the radiant energy is to heat the build material on the platform (light reflected by bulb heats material on cover plate 128 Figure 6A-6B, [0147] to polymerize construction material with energy from lamp 120 [0137]).
Kritchman fails to teach a plurality of lateral baffles between the heater filament and the reflector, and wherein the plurality of lateral baffles is to absorb radiant energy reflected from the build material to control re-reflection of radiant energy toward the platform.
However, Reichental teaches a plurality of lateral baffles between the heater filament and the reflector (the combination of circular lenses 96 and baffles 94 in baffle plate 92 Figure 17A and Figure 18C formed the lateral baffles extended in lateral direction), and wherein the plurality of lateral baffles are to absorb radiant energy reflected from the build material (baffles absorb energy from lenses of the arrays [0069]) to control re-reflection of radiant energy toward the platform (Since the energy are being absorbed by the baffle, they are not being re-reflected toward the platform .Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.) 
Kritchman and Reichental are considered to be analogous to the claimed invention because both are in the same field of forming three-dimensional objects by photo-curing a liquid polymer by exposure to a radiation in an additive manufacturing process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that it includes a plurality of lateral baffles between the heater filament and the reflector, wherein the plurality of lateral baffles are to absorb energy reflected from the build material to control re-reflection of radiant energy toward the platform, as taught by Reichental to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large ([0069]).
Regarding Claim 15, the combination of Kritchman and Reichental teaches the 3D printer of claim 14 wherein the 3D printer further comprises a longitudinal baffle extending parallel to the longitudinal filament axis and intersecting the plurality of lateral baffles (Reichental, Figure 6, the combination of lens 48 and baffles 47 extended in longitudinal direction while intersecting), wherein the longitudinal baffle is to absorb radiant energy reflected from the build material (baffles absorb energy from lenses of the arrays [0069]) to control re-reflection of radiant energy toward the platform (Since the energy are being absorbed by the baffle, they are not being re-reflected toward the platform. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that it includes a plurality of longitudinal baffle, as taught by Reichental for the same reason as set forward in claim 14. 
Regarding Claim 17, the combination of Kritchman and Reichental teaches the 3D printer of claim 1. Kritchman further teaches wherein the reflector have a concave shape (Figure 6B, reflector 134), and wherein the lamp is positioned within the concave shape of the reflector (Figure 6B, bulb 1122 is positioned within the concave shape of the reflector 134). Kritchman fails to explicitly teaches the radiant energy absorbing baffle has a concave shape and the lamp is positioned within the concave shape of the radiant energy absorbing baffler. 
However, Reichental teaches the radiant energy absorbing baffle has a concave shape (Figure 19C, the combination of the circular lenses 96 and baffles 94 in baffle plate 92 formed the lateral baffles which has a concave shape) and the lamp is positioned within the concave shape of the radiant energy absorbing baffler (Figure 19C, LED 70 is position within the concave shape of the baffles [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that it includes a radiant energy absorbing baffle as taught by Reichental to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large ([0069]) and have a reasonable expectation of success in doing so. See MPEP 2143 (I)(A). 
Regarding Claim 19, the combination of Kritchman and Reichental teaches the 3D printer of claim 14. Kritchman fails to teach wherein the plurality of lateral baffles extend perpendicular to the longitudinal filament axis.
Reichental teaches wherein an elevation axis extends between the heater and the location for the platform (elevation between plates 90 and 92 comprise an axis of elevation Figure 17A), and wherein the plurality of lateral baffles extends in height parallel to the elevation axis (baffles 94 extend vertically in a direction parallel to the axis of elevation between the plates Figure 17A). 
It would be obvious that the baffles extend upward from the plate 90, which forms an elevation axis, and that these baffles extend in a direction that is substantially parallel to this axis and to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large ([0069]).
Regarding Claim 20, the combination of Kritchman and Reichental teaches the 3D printer of claim 14. Kritchman teaches wherein the reflector extend around a portion of the heater filament in a circumferential direction (Figure 6B, the reflector 134 extend around the bulb 122 in a circumferential direction). Kritchman fails to teach the plurality of lateral baffles extend around a portion of the heater filament in a circumferential direction.
Reichental teaches the plurality of lateral baffles extend around a portion of the heater filament in a circumferential direction (Figure 19C, the combination of circular lenses 96 and baffles 94 in baffle plate 92 Figure 17A and Figure 18C formed the lateral baffles extended in lateral direction. Figure 19C, the lenses extend around the LED 70 in a circumferential direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that it includes a plurality of lateral baffles extend around a portion of the heater filament in a circumferential direction as taught by Reichental to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large ([0069]) and have a reasonable expectation of success in doing so. See MPEP 2143 (I)(A). 
Regarding Claim 21, the combination of Kritchman and Reichental teaches the 3D printer of claim 14. Kritchman teaches the reflector have a concave shape (Figure 6B, reflector 134), and wherein the heater filament is positioned within the concave shape of the reflector (Figure 6B, bulb 1122 is positioned within the concave shape of the reflector 134). Kritchman fails to teach the plurality of lateral baffles has a concave shape and the heater filament is positioned within the concave shape of the radiant energy absorbing baffler.
However, Reichental teaches the plurality of lateral baffles has a concave shape (Figure 19C, the combination of the circular lenses 96 and baffles 94 in baffle plate 92 formed the lateral baffles which has a concave shape) and the heater filament is positioned within the concave shape of the radiant energy absorbing baffler (Figure 19C, LED 70 is position within the concave shape of the baffles [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Kritchman such that it includes a lateral baffle as taught by Reichental to capture as much light as possible from the LED sources, thereby improving the reflection and printing process at large ([0069]) and have a reasonable expectation of success in doing so. See MPEP 2143 (I)(A).
Response to Arguments
Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive. 
The Applicant argues the baffles of the Reichental reference simply limit the beam widths of the LED sources. Specifically, Reichental reference does not disclose the baffles as absorbing energy reflected from a receiving surface or build material to prevent the absorbed energy from being re-reflected back to the receiving surface or a platform for the build material. Furthermore, Reichental reference does not disclose a lamp or heater filament extended along a longitudinal axis, and does not disclose a reflector extended parallel with the longitudinal axis. 
The Examiner respectfully disagrees. Reichental discloses “Alternatively, or in addition, the individual LEDs may be surrounded by reflectors to redirect additional light that would otherwise be absorbed by the baffles to the lenses of the array ([0069])”, which implies the present of the baffles will absorbed any additional light and not just limit the beam widths of the LED source. Since these energy is being absorbed by the baffles, they will not be re-reflected back to the receiving surface or a platform for the build material. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the baffles disclosed by Reichental is capable of performing all of these functional limitation as recited in claim 1 or 14. In addition, the Office Action does not rely on the Reichental reference to meet the limitation “a lamp or heater filament extended along a longitudinal axis, and a reflector extended parallel with the longitudinal axis”. Therefore, the Applicant did not distinctly and specifically point out the supposed errors associated with this limitation. Lastly, the Examiner wants to point out the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In conclusion, USC 103 rejections of claims 1-6 are maintained in view of the Applicant’s argument and new rejections have been established for amended claims 14-15 and newly added claims 17 and 19-21. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754